Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022, has been entered.
 
Remarks
	This Notice of Allowability is in response to applicant’s amendment filed on June 16, 2022, under which claims 1, 3, 6-13, 15, 18-25, 27, and 30-36 were pending and under consideration.

Response to Arguments
 	Applicant’s amendments and arguments were fully considered, but further amendments were needed in order to place the application in condition for allowance because the as-filed amendments raised an issue of new matter. See attached interview summary. As further reported in the interview summary, applicant has authorized entry of the Examiner’s Amendment shown below to resolve all outstanding rejections and place the application in condition for allowance. Therefore, the previous rejections have been withdrawn.

EXAMINER’S AMENDMENT
The claims have been amended as follows:

1. (Currently amended) A method of building a sorting model for sorting search results comprising a plurality of titles, wherein the method comprises:
obtaining, from a search log, a query including a relationship triple and a clicked title of a search result corresponding to the query, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair 
obtaining training data using the obtained query, the clicked title corresponding to the query, and times of click of the clicked title;
using the training data to train a neural network-based sorting model, the sorting model being used to sort sentences according to the sentences’ description of a relationship of the content word pair, wherein the trained neural network-based sorting model is configured to sort titles based on an input triple representing a given query, wherein the input triple comprises two content words and a relationship word, which are determined from the given query by a knowledge graph or a relationship database;   
wherein the obtaining training data using the obtained query, the clicked title corresponding to the obtained query, and times of click of the clicked title comprises: 
if in a plurality of clicked titles corresponding to the obtained query, there exist two titles which are clicked for different times, adding document pairs formed by the obtained query with the two titles respectively to the training data, 
App. No. 15/694,689Page 2 of 22wherein the neural network-based sorting model comprises at least one neural network which is trained using the training data so that relevancies between a feature vector of the obtained query output by the neural network and respective feature vectors of two titles corresponding to the obtained query are sorted according to the times of click of the two titles under the obtained query, with a sorting loss being estimated and fed back to the neural network to adjust parameters to minimize the sorting loss, wherein the more the relevancy of the feature vectors of the obtained query and the corresponding title is positively relevant to the times of click of the title, the smaller the sorting loss of the title is, 
wherein the more that a difference between the relevancy of the feature vector of the obtained query output by the neural network and the feature vector of one of the two titles and the relevancy of the feature vector of the obtained query and the feature vector of another of the two titles is positively related to a difference between the times of click of the two titles, the smaller the sorting loss is.  
2. (Cancelled) 
3. (Original) The method according to claim 1, wherein the neural network comprises: a Convolutional Neural Network, a Recurrent Neural Network, or a Long Short-Term Memory network.
4. (Cancelled) 
5. (Cancelled).
6. (Currently amended) A method of sorting search results comprising a plurality of titles, wherein the method comprises:
performing the method of claim 1 to build a sorting model;
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair 
obtaining search results corresponding to the query;
sorting the search results according to a sorting result of the sorting model for titles of the search results.
7. (Original) The method according to claim 6, wherein when the sorting model sorts titles of the search results, the method specifically comprises:
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles of the search results.
8. (Currently amended) A method of determining a content word pair relationship describing sentence, wherein the method comprises:
performing the method of claim 1 to build a sorting model;
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair 
obtaining titles of search results corresponding to the query;
using the sorting model to sort the titles, and selecting a title from the titles according to the sorting result as a sentence for describing a relationship of the content word pair.
9. (Original) The method according to claim 8, wherein the obtaining titles of search results corresponding to the query comprises: 
obtaining a title including the content word pair from the titles of the search results corresponding to the query；
the using the sorting model to sort the titles comprises:
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles.
10. (Previously presented) The method according to claim 8, wherein the method further comprises:
storing, in the relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair.
11. (Currently amended) A method of determining a content word pair relationship describing sentence, wherein the method comprises:
performing the method of claim 10 to build a relationship database;
determining a relevant content word corresponding to a query including a content word, and a relationship word of the content word and the relevant content word, wherein the relationship word represents a relationship between the two content words in the content word pair 
querying the relationship database to determine a content word pair formed by the content word and the relevant content word, and a relationship describing sentence corresponding to the relationship word;
displaying the relevant content word, the content word and the relationship describing sentence.
12. (Previously presented) The method according to claim 11, wherein the displaying comprises: displaying the relevant content word, the content word and the relationship describing sentence in a preset region of a page of search results corresponding to the query; or 
displaying the relevant content word and the relationship word in a preset region of a page of search results corresponding to the query, and displaying the relationship describing sentence when a preset event is captured in the preset region. 
13. (Currently amended) An apparatus, comprising	
one or more processors;
a memory;
one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors:
obtaining, from a search log, a query including a relationship triple and a clicked title of a search result corresponding to the query, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair 
obtaining training data using the obtained query, the clicked title corresponding to the query, and times of click of the clicked title;
using the training data to train a neural network-based sorting model, the sorting model being used to sort sentences according to the sentences’ description of a relationship of the content word pair, wherein the trained neural network-based sorting model is configured to sort titles based on an input triple representing a given query, wherein the input triple comprises two content words and a relationship word, which are determined from the given query by a knowledge graph or a relationship database;
wherein the obtaining training data using the obtained query, the clicked title corresponding to the obtained query, and times of click of the clicked title comprises:
if in a plurality of clicked titles corresponding to the obtained query, there exist two titles which are clicked for different times, adding document pairs formed by the obtained query with the two titles respectively to the training data,
wherein the neural network-based sorting model comprises at least one neural network which is trained using the training data so that relevancies between a feature vector of the obtained query output by the neural network and respective feature vectors of two titles corresponding to the obtained query are sorted according to the times of click of the two titles under the obtained query, with a sorting loss being estimated and fed back to the neural network to adjust parameters to minimize the sorting loss, wherein the more the relevancy of the feature vectors of the obtained query and the corresponding title is positively relevant to the times of click of the title, the smaller the sorting loss of the title is,
wherein the more that a difference between the relevancy of the feature vector of the obtained query output by the neural network and the feature vector of one of the two titles and the relevancy of the feature vector of the obtained query and the feature vector of another of the two titles is positively related to a difference between the times of click of the two titles, the smaller the sorting loss is.
14. (Cancelled) 
15. (Original) The Apparatus according to claim 13, wherein the neural network comprises: a Convolutional Neural Network, a Recurrent Neural Network, or a Long Short-Term Memory network.
16. (Cancelled) 
17. (Cancelled) 
18. (Currently amended) An apparatus, comprising
one or more processors;
a memory;
one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors:
performing the method of claim 1 to build a sorting model;
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair 
obtaining search results corresponding to the query;
sorting the search results according to a sorting result of the sorting model for titles of the search results.
19. (Original) The Apparatus according to claim 18, wherein when the sorting model sorts titles of the search results, the operation specifically comprises:
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles of the search results.
20. (Currently amended) An apparatus, comprising
one or more processors;
a memory;
one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors:
performing the method of claim 1 to build a sorting model;
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair 
obtaining titles of search results corresponding to the query;
using the sorting model to sort the titles, and selecting a title from the titles according to the sorting result as a sentence for describing a relationship of the content word pair.
21. (Original) The Apparatus according to claim 20, wherein the operation of obtaining titles of search results corresponding to the query comprises: 
obtaining a title including the content word pair from the titles of the search results corresponding to the query；
the operation of using the sorting model to sort the titles comprises:
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles.
22. (Previously presented) The Apparatus according to claim 20, wherein the operation further comprises:
storing, in the relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair.
23. (Currently amended) An apparatus, comprising
one or more processors;
a memory;
one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors:
performing the method of claim 10 to build a relationship database;
determining a relevant content word corresponding to a query including a content word, and a relationship word of the content word and the relevant content word, wherein the relationship word represents a relationship between the two content words in the content word pair 
querying the relationship database to determine a content word pair formed by the content word and the relevant content word, and a relationship describing sentence corresponding to the relationship word;
displaying the relevant content word, the content word and the relationship describing sentence.
24. (Previously presented) The Apparatus according to claim 23, wherein the displaying comprises: displaying the relevant content word, the content word and the relationship describing sentence in a preset region of a page of search results corresponding to the query; or 
displaying the relevant content word and the relationship word in a preset region of a page of search results corresponding to the query, and displaying the relationship describing sentence when a preset event is captured in the preset region. 
25. (Currently amended) A non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus:
obtaining, from a search log, a query including a relationship triple and a clicked title of a search result corresponding to the query, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair 
obtaining training data using the obtained query, the clicked title corresponding to the query, and times of click of the clicked title;
using the training data to train a neural network-based sorting model, the sorting model being used to sort sentences according to the sentences’ description of a relationship of the content word pair, wherein the trained neural network-based sorting model is configured to sort titles based on an input triple representing a given query, wherein the input triple comprises two content words and a relationship word, which are determined from the given query by a knowledge graph or a relationship database;
wherein the obtaining training data using the obtained query, the clicked title corresponding to the obtained query, and times of click of the clicked title comprises:
if in a plurality of clicked titles corresponding to the obtained query, there exist two titles which are clicked for different times, adding document pairs formed by the obtained query with the two titles respectively to the training data,
wherein the neural network-based sorting model comprises at least one neural network which is trained using the training data so that relevancies between a feature vector of the obtained query output by the neural network and respective feature vectors of two titles corresponding to the obtained query are sorted according to the times of click of the two titles under the obtained query, with a sorting loss being estimated and fed back to the neural network to adjust parameters to minimize the sorting loss, wherein the more the relevancy of the feature vectors of the obtained query and the corresponding title is positively relevant to the times of click of the title, the smaller the sorting loss of the title is,
wherein the more that a difference between the relevancy of the feature vector of the obtained query output by the neural network and the feature vector of one of the two titles and the relevancy of the feature vector of the obtained query and the feature vector of another of the two titles is positively related to a difference between the times of click of the two titles, the smaller the sorting loss is.
26. (Cancelled) 
27. (Previously presented) The non-transitory computer storage medium according to claim 25, wherein the neural network comprises: a Convolutional Neural Network, a Recurrent Neural Network, or a Long Short-Term Memory network.
28. (Cancelled) 
29. (Cancelled) 
30. (Currently amended) A non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus:
performing the method of claim 1 to build a sorting model;
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair 
obtaining search results corresponding to the query;
sorting the search results according to a sorting result of the sorting model for titles of the search results.
31. (Previously presented) The non-transitory computer storage medium according to claim 30, wherein when the sorting model sorts titles of the search results, the operation specifically comprises:
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles of the search results.
32. (Currently amended) A non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus:
performing the method of claim 1 to build a sorting model;
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair 
obtaining titles of search results corresponding to the query;
using the sorting model to sort the titles, and selecting a title from the titles according to the sorting result as a sentence for describing a relationship of the content word pair.
33. (Previously presented) The non-transitory computer storage medium according to claim 32, wherein the operation of obtaining titles of search results corresponding to the query comprises: 
obtaining a title including the content word pair from the titles of the search results corresponding to the query;
the operation of using the sorting model to sort the titles comprises:
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles.
34. (Previously presented) The non-transitory computer storage medium according to claim 32, wherein the operation further comprises:
storing, in the relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair.
35. (Currently amended) A non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus:
performing the method of claim 10 to build a relationship database;
determining a relevant content word corresponding to a query including a content word, and a relationship word of the content word and the relevant content word, wherein the relationship word represents a relationship between the two content words in the content word pair 
querying the relationship database to determine a content word pair formed by the content word and the relevant content word, and a relationship describing sentence corresponding to the relationship word;
displaying the relevant content word, the content word and the relationship describing sentence.
36. (Previously presented) The non-transitory computer storage medium according to claim 35, wherein the displaying comprises: displaying the relevant content word, the content word and the relationship describing sentence in a preset region of a page of search results corresponding to the query; or 
displaying the relevant content word and the relationship word in a preset region of a page of search results corresponding to the query, and displaying the relationship describing sentence when a preset event is captured in the preset region. 


REASONS FOR ALLOWANCE
Claims 1, 3, 6-13, 15, 18-25, 27, and 30-36, as amended above, have been allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the following limitations of independent claim 1, particularly in combination with the other limitations of the claim:
obtaining, from a search log, a query including a relationship triple and a clicked title of a search result corresponding to the query, wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair, and the clicked title is a clicked title comprising the content word pair;
…
using the training data to train a neural network-based sorting model…, wherein the trained neural network-based sorting model is configured to sort titles based on an input triple representing a given query, wherein the input triple comprises two content words and a relationship word, which are determined from the given query by a knowledge graph or a relationship database;   
…
App. No. 15/694,689Page 2 of 22wherein the neural network-based sorting model comprises at least one neural network which is trained using the training data so that relevancies between a feature vector of the obtained query output by the neural network and respective feature vectors of two titles corresponding to the obtained query are sorted according to the times of click of the two titles under the obtained query, with a sorting loss being estimated and fed back to the neural network to adjust parameters to minimize the sorting loss,…

Similarly the prior art of record does not teach or fairly suggest the corresponding limitations of independent claims 13 and 25, particularly in combination with the other limitations of those claims.
	The closest prior art of record is discussed below.
Cao et al., “Learning to Rank: From Pairwise Approach to Listwise Approach” (see full citation in the previous Office Action) teaches a neural network ranking model that is used to sort documents. However, Cao et al. fails to teach the feature of a query having a “relationship triple” and, in general, fails to teach the input of a relationship having the form of “a content word pair and a relationship word.” Thus, Cao et al. does not teach the feature of “the trained neural network-based sorting model is configured to sort titles based on an input triple representing a given query, wherein the input triple comprises two content words and a relationship word, which are determined from the given query by a knowledge graph or a relationship database.” Other features not taught by Cao et al. were identified in the previous Office Action. The differences between Cao et al. and the claimed invention would not have been obvious over the prior art of record.
For example, Gunaratna et al., “Document Retrieval using Predication Similarity” (see full citation in the previous Office Action) teaches a subject-predicate-object triple, but does not teach a neural network model, particularly one that sorts based on “an input triple representing a given query, wherein the input triple comprises two content words and a relationship word, which are determined from the given query by a knowledge graph or a relationship database.”
	Shen et al., “A Latent Semantic Model with Convolutional-Pooling Structure for Information Retrieval” (see full citation in the previous Office Action) teaches other neural network related techniques. Although the neural network in Shen processes various queries, it does not process “an input triple representing a given query, wherein the input triple comprises two content words and a relationship word, which are determined from the given query by a knowledge graph or a relationship database.”
	New supplemental reference Xiong et al. “Explicit Semantic Ranking for Academic Search via Knowledge Graph Embedding” (see form PTO-892 for full citation) teaches the use of knowledge graphs for document ranking in general, but does not teach the specific techniques of the claimed invention, including the extraction of content and relationship words, and the neural network model features recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124